Citation Nr: 9911467	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-33 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected idiopathic urticaria, claimed as recurring welts, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active over 19 years of active duty 
terminating with his retirement August 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) which, in pertinent part, 
granted entitlement to service connection for idiopathic 
urticaria, claimed as recurring welts, wherein a 10 percent 
evaluation was assigned and granted service connection for a 
left shoulder disability wherein a noncompensable evaluation 
was assigned.


REMAND

Initially, the Board finds that the veteran's claims for an 
increased rating evaluation for service connected idiopathic 
urticaria and for an increased (compensable) evaluation for 
service connected left shoulder disability are well grounded, 
in that he has presented plausible claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).   Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

The veteran contends, in essence, that he experiences 
repeated occasions of symptoms associated with his idiopathic 
urticaria, including severe swelling of eyes and feet which 
impairs his ability to walk or see.  

The Board notes that the veteran's idiopathic urticaria 
disability has been rated by analogy to angioneurotic edema 
under 38 C.F.R. § 4.104, Diagnostic Code 7118. Subsequent to 
the issuance of the most recent statement of the case, the 
Schedule for Rating Disabilities for the cardiovascular 
system, to include angioneurotic edema, was revised effective 
in January 1998.

Under the new rating criteria, a 10 percent rating is 
warranted if there are attacks without laryngeal involvement 
lasting one to seven days and occurring two to four times a 
year.  A 20 percent rating is warranted if there are attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or; attacks with 
laryngeal involvement of any duration occurring once or twice 
a year. A 40 percent rating is warranted where there are 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year, 
or; attacks with laryngeal involvement of any duration 
occurring more than twice a year.

When a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran's claim for an increased rating for his idiopathic 
urticaria, however, has not yet been evaluated by the RO 
under the new rating criteria.  The Board also finds that, in 
light of the revised rating criteria, another disability 
evaluation examination would be useful in determining the 
current severity of the idiopathic urticaria.

The veteran also contends that he experienced episodes of 
dislocation of the scapulohumeral joint with guarding of arm 
movements of the left shoulder.  He states that he is 
[prevented from doing normal activities due to his left 
shoulder. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held in DeLuca v. Brown, 
8 Vet.App. 202, 205 (1995) that it is improper to assign a 
particular disability rating where an examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss on use or due to flare-ups.  
See also Schafrath v. Derwinski, 1 Vet.App. 589, 592-93 
(1991).  In addition, the Court has stated that 38 C.F.R. 
§ 4.45 (1998) applies to evaluating injuries of the joints 
and that an examination should consider the degree of 
additional range-of-motion loss due to pain, weakened 
movement, excess fatigability and incoordination.  DeLuca, 
8 Vet.App. at 207.  As a result of the foregoing, the Board 
is of the opinion that a contemporaneous and thorough VA 
examination, in order to comply with DeLuca is warranted.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records pertaining to 
current treatment for the veteran's 
idiopathic urticaria and left shoulder 
disability.  Such records should 
thereafter be obtained.  The RO should 
inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim. .  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current extent and 
severity of the idiopathic urticaria.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand prior to conducting the 
examination.  The examiner should offer 
an assessment as to the severity of the 
disorder, including the frequency, extent 
and duration of the attacks.  The 
examiner should note whether or not the 
attacks include laryngeal involvement.  
If the urticaria is active, color 
photographs of the involved areas should 
be included in the examination report.

3.  AVA examination by an orthopedist 
should be performed in order to determine 
the nature and severity of the left 
shoulder disability.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  The examiner 
is requested to include the frequency of 
any dislocations of the veteran's left 
shoulder.  The examiner should also 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms, 
such as visible manifestation of pain on 
movement.  The examiner should include 
range of motion testing and note the 
normal ranges of motion of the left arm 
and shoulder.  The examiner should be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
when the left shoulder is used repeatedly 
over a period of time.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration of all pertinent rating 
criteria and 38 C.F.R. §§ 4.40, 4.45 
(1998).  The claim for an increased 
rating for idiopathic urticaria should be 
evaluated under both the old and the new 
rating criteria.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include the revised rating criteria and 
given the opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








